 

Exhibit 10.9

January 4, 2018

Dale Ritter

Dear Dale:

As you know, Inotek Pharmaceuticals Corporation (the “Company”) is entering into
a business combination with Rocket Pharmaceuticals Ltd. (the
“Merger”).  Following the Merger, the Company’s name will be Rocket
Pharmaceuticals, Inc.  In recognition of your continuing key role at and
services on behalf of the Company, the Company would like to grant you a
retention bonus in order to incentivize your continued employment with the
Company through March 16, 2018 (the “Retention Date”).  Following the Retention
Date, your employment with the Company shall terminate, subject to the
provisions of your employment agreement with the Company.

Therefore, in order to incentivize your continued employment with the Company
through the Retention Date, you will be eligible to receive a cash retention
bonus equal to $40,000 (the “Retention Bonus”), less applicable tax
withholdings, subject to your continued employment with the Company through the
Retention Date and your execution of a release of claims in a form acceptable to
the Company at the time of your termination.  In order to receive the Retention
Bonus, you must remain employed by the Company in good standing as of the
Retention Date and assist with such transitional duties related to the Merger as
may reasonably be requested, including but not limited to completion of the
final audit, closing the books, filing all required documents with the
Securities and Exchange Commission, transition of equity and pay plans and other
general transition activities required to support the Merger.

Notwithstanding the foregoing, if the Company (or an affiliate) terminates your
employment prior to the Retention Date, without Cause (as defined below), then
subject to your delivery to the Company of an executed release of claims in a
form acceptable to the Company, you will receive the Retention Bonus within 14
days following the effective date of such release.

If your employment is terminated for Cause or you otherwise resign from
employment for any reason prior to the Retention Date, you shall not be eligible
to receive the Retention Bonus.

For purposes of this letter, “Cause” means:

(i)your failure to substantially perform your duties for the Company or an
affiliate;

(ii)your commission at any time of any act or omission that results in, or may
reasonably be expected to result in, a conviction, plea of no contest, plea of
nolo contendere, or imposition of unadjudicated probation for any felony or
crime involving moral turpitude;

(iii)your unlawful use (including being under the influence) or possession of
illegal drugs on the Company’s or an affiliate’s premises or while performing
your duties and responsibilities for the Company or an affiliate;



--------------------------------------------------------------------------------

 

(iv)your commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, or breach of fiduciary duty against the
Company or an affiliate (or any predecessor thereto or successor thereof); or

(v)your breach of any agreement with the Company or an affiliate to which you
are a party (including, without limitation, any breach of the noncompetition,
nonsolicitation, confidentiality or other restrictive covenant of any such
agreement).

Whether or not an event giving rise to “Cause” occurs will be determined by the
Company in its sole discretion.

Nothing in this letter changes the “at-will” status of your employment or
affects any other Company plan, agreement or arrangement covering you.  For
avoidance of doubt, you shall continue to be covered by the terms of any
severance and/or separation agreements or policies currently applicable to you
in accordance with the provisions thereof.

The Company intends that the payments under this letter be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
(“Section 409A”) as “short term deferrals” under Section l.409A-l(b)(4) of the
Treasury Regulations, and the terms of this letter will be construed and
administered in a manner that is consistent with such intent.  A termination of
employment shall occur under this letter only if such termination is a
“separation from service” within the meaning of Section 409A.

You hereby agree to keep the terms of this letter confidential, except that you
may disclose it to your spouse, attorneys and accountants.




2

--------------------------------------------------------------------------------

 

Thank you for all your hard work for the Company.  Please indicate your
agreement to the terms of this letter by signing below and returning a copy to
me at your earliest convenience.  This agreement will be effective upon the
closing of the Merger.

Sincerely,

/s/ Brian Batchelder



Brian Batchelder

Rocket Pharmaceuticals, Inc.

AGREED AND ACKNOWLEDGED

/s/ Dale Ritter

January 4, 2018

Employee

Date

3